Name: 2001/753/EC: Commission Decision of 17 October 2001 concerning a questionnaire for Member States reports on the implementation of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (Text with EEA relevance) (notified under document number C(2001) 3096)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment;  organisation of transport;  European Union law;  documentation
 Date Published: 2001-10-26

 Avis juridique important|32001D07532001/753/EC: Commission Decision of 17 October 2001 concerning a questionnaire for Member States reports on the implementation of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (Text with EEA relevance) (notified under document number C(2001) 3096) Official Journal L 282 , 26/10/2001 P. 0077 - 0080Commission Decisionof 17 October 2001concerning a questionnaire for Member States reports on the implementation of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles(notified under document number C(2001) 3096)(Text with EEA relevance)(2001/753/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles(1), and in particular Article 9 thereof,Whereas:(1) Under Directive 2000/53/EC Member States are to send to the Commission a report on the implementation of the Directive.(2) The report should cover in detail both the incorporation of the Directive into national law and its implementation. It should be drawn up on the basis of the questionnaire in this Decision.(3) The measures provided for in this Directive are in accordance with the opinion of the Committee established in accordance with Article 6 of Council Directive 91/692/EEC(2),HAS ADOPTED THIS DECISION:Article 1The Member States shall draw up their reports on the implementation of Directive 2000/53/EC on the basis of the questionnaire in the Annex.Article 2This Decision is addressed to all Member States.Done at Brussels, 17 October 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 269, 21.10.2000, p. 34.(2) OJ L 377, 31.12.1991, p. 48.ANNEXQUESTIONNAIREfor the report of the Member States on the transposition and implementation of Directive 2000/53/EC on end-of-life vehiclesThere is no need to repeat information already supplied, but please indicate where and when that information was provided.1. Incorporation into National Law1.1. Has the Commission been provided with the national laws and regulations which implement Directive 2000/53/EC into national law? (Yes/No)1.1.1. If the answer to question 1.1 is "Yes", please provide details.1.1.2. If the answer to 1.1 is "No", please state the reasons why.1.2. Has the Member State transposed any provision listed in Article 10(3) by means of agreements between the competent authorities and the economic sector concerned? (Yes/No)1.3. If the answer to question 1.2 is "Yes", please provide details.1.4. Has any producer and his vehicles been exempted from Articles 7(4), 8 and 9, pursuant to the exemption possibility allowed under Article 3(3) of Directive 2000/53/EC? (Yes/No)1.4.1. If the answer to 1.4 is "Yes", please provide details.1.5. Have the necessary measures pursuant to Article 4(1) been taken? (Yes/No)1.5.1. If the answer to 1.5 is "Yes", please provide details.1.5.2. If the answer to 1.5 is "No", please state the reasons why.1.6. Have the necessary measures pursuant to Article 4(2)(a) been taken? (Yes/No)1.6.1. If the answer to 1.6 is "Yes", please provide details.1.6.2. If the answer to 1.6 is "No", please state the reasons why.1.7. Have the necessary measures pursuant to Article 5(1) been taken? (Yes/No)1.7.1. If the answer to 1.7 is "Yes", please provide details.1.7.2. If the answer to 1.7 is "No", please state the reasons why.1.8. Have the necessary measures pursuant to Article 5(2) been taken? (Yes/No)1.8.1. If the answer to 1.8 is "Yes", please provide details.1.8.2. If the answer to 1.8 is "No", please state the reasons why.1.9. Have the necessary measures pursuant to Article 5(3) been taken? (Yes/No)1.9.1. If the answer to 1.9 is "Yes", please provide details.1.9.2. If the answer to 1.9 is "No", please state the reasons why.1.9.3. Has the Member State made use of the clause under Article 5(3) allowing producers, dealers and collectors, on behalf of an authorised treatment facility, to issue certificates of destruction under the conditions specified therein? (Yes/No)1.9.3.1. If the answer to 1.9.3 is "Yes", please provide details.1.9.4. Has the Member State made use of Article 5(3), last paragraph? (Yes/No)1.9.5. If the answer to 1.9.4 is "Yes", please provide details.1.9.6. If the answer to 1.9.4 is "Yes", has the Commission been informed thereof? (Yes/No)1.9.7. If the answer to 1.9.6 is "No", please state the reasons why.1.10. Have the necessary measures pursuant to Article 5(4) been taken? (Yes/No)1.10.1. If the answer to 1.10 is "Yes", please provide details, including detailed information corresponding to paragraphs 2 and 3 of Article 5(4).1.10.2. If the answer to 1.10 is "No", please state the reasons why.1.11. Have the necessary measures pursuant to Article 5(5) been taken? (Yes/No)1.11.1. If the answer to 1.11 is "Yes", please provide details.1.11.2. If the answer to 1.11 is "No", please state the reasons why.1.12. Have the necessary measures pursuant to Article 6(1) been taken? (Yes/No)1.12.1. If the answer to 1.12 is "Yes", please provide details.1.12.2. If the answer to 1.12 is "No", please state the reasons why.1.13. Have the necessary measures pursuant to Article 6(2) been taken? (Yes/No)1.13.1. If the answer to 1.13 is "Yes", please provide details.1.13.2. If the answer to 1.13 is "No", please state the reasons why.1.13.3. If the answer to 1.13 is "Yes", has any derogation under Article 6(2), second paragraph, been applied? (Yes/No)1.13.4. If the answer to 1.13.3 is "Yes", please provide details.1.13.5. If the answer to 1.13.3 is "Yes", have the results been sent to the Commission? (Yes/No)1.13.6. If the answer to 1.13.5 is "No", please state the reasons why.1.14. Have the necessary measures pursuant to Article 6(3) been taken? (Yes/No)1.14.1. If the answer to 1.14 is "Yes", please provide details.1.14.2. If the answer to 1.14 is "No", please state the reasons why.1.15. Have the necessary measures pursuant to Article 6(4) been taken? (Yes/No)1.15.1. If the answer to 1.15 is "Yes", please provide details.1.15.2. If the answer to 1.15 is "No", please state the reasons why.1.16. Have the necessary measures pursuant to Article 6(5) been taken? (Yes/No)1.16.1. If the answer to 1.16 is "Yes", please provide details.1.16.2. If the answer to 1.16 is "No", please state the reasons why.1.17. Have the necessary measures pursuant to Article 7(1) been taken? (Yes/No)1.17.1. If the answer to 1.17 is "Yes", please provide details.1.17.2. If the answer to 1.17 is "No", please state the reasons why.1.18. Have the necessary measures pursuant to Article 7(2) been taken? (Yes/No)1.18.1. If the answer to 1.18 is "Yes", please provide details. In particular, provide details on the reuse, recycling and recovery rates set for the years 2006 and 2015.1.18.2. If the answer to 1.18 is "No", please state the reasons why.1.18.3. Has the provision contained in Article 7(2)(a), second paragraph, been used? If the answer is "Yes", please provide details.1.18.4. If the answer to question 1.18.3 is "Yes", have the Commission and the other Member States been informed according to this provision? (Yes/No) If the answer is "Yes", please provide details. If the answer is "No", please state the reasons why.1.19. Have the necessary measures pursuant to Article 8(1) been taken? (Yes/No)1.19.1. If the answer to 1.19 is "Yes", please provide details.1.19.2. If the answer to 1.19 is "No", please state the reasons why.1.20. Have the necessary measures pursuant to Article 8(3) been taken? (Yes/No)1.20.1. If the answer to 1.20 is "Yes", please provide details.1.20.2. If the answer to 1.20 is "No", please state the reasons why.1.21. Have the necessary measures pursuant to Article 8(4) been taken? (Yes/No)1.21.1. If the answer to 1.21 is "Yes", please provide details.1.21.2. If the answer to 1.21 is "No", please state the reasons why.1.22. Have the necessary measures pursuant to Article 9(2) been taken? (Yes/No)1.22.1. If the answer to 1.22 is "Yes", please provide details.1.22.2. If the answer to 1.22 is "No", please state the reasons why.2. Implementation of the DirectiveThe following information is to be provided each time an implementation report is sent to the Commission. This information is to be provided insofar as available, taking into account where appropriate the need to protect commercial and industrial confidentiality. Furthermore, it is understood that the fact that information is to be provided on non-legally binding measures contained in the Directive does not affect the legal nature of such measures.2.1. Have any new measures in accordance with Articles 4(1)(a) and (b) been taken? (Yes/No)2.1.1. If the answer to 2.1 is "Yes", please provide details.2.2. In accordance with Article 4(1)(c), please provide the available information on types and quantities of recycled materials in vehicles and in other products as well as on the market situation for recycled materials.2.3. Please indicate the number of vehicles collected and transferred to authorised treatment facilities in each calendar year of the reference period.2.4. Please indicate the number of treatment facilities authorised or registered in accordance with Article 6.2.5. Please indicate the number of end-of-life vehicles delivered at authorised treatment facilities and having no or a negative market value. Please provide details on the average negative value of these end-of-life vehicles.2.6. Please indicate the number of treatment establishments or undertakings which have introduced certified environmental management systems.2.7. Have any new measures in accordance with Article 7(1) been taken? (Yes/No)2.7.1. If the answer to 2.7 is "Yes", please provide details.2.8. Please provide information on the rates of reuse, recycling and recovery attained in each calendar year of the reference period, in pursuance of the objectives laid down in Article 7(2).2.9. Please provide details on the information concerning dismantling, storage and testing made available by producers and manufacturers of components pursuant to Articles 8(3) and 8(4).2.10. Please provide information, pursuant to Article 9(1) on, if any, possible changes in the structure of motor vehicle dealing and of the collection, dismantling, shredding, recovery and recycling industries. Please indicate in particular if any competition distortion between or within Member States has been identified.